PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/130,383
Filing Date: 13 Sep 2018
Appellant(s): Hathcock et al.



__________________
Adan Ayala
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/23/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. Claims 1-3 and 6-8 are Patentable under 35 USC § 103 over Phillips./ C. Claims 9-10 and 13-15 are Patentable under 35 USC § 103 over Phillips.
	Appellant has argued independent claims 1 and 9 separately.  However, the two independent claims 1 and 9 are similar enough that the Examiner will address the arguments simultaneously.  Please note, the only difference between independent claims 1 and 9 is that the limitation in claim 1 requires “the pump can raise the air pressure within the air storage tank from 0 psi to about 135 psi in less than 135 seconds” and the limitation in claim 9 requires “the pump can raise the air pressure within the air storage tank from 105 psi to 135 psi within a first period of time being less than 30 seconds” [Emphasis added].  
Appellant argues the prior art, Phillips, does not explicitly disclose the limitation “the pump can raise the air pressure within the air storage tank from 0 psi to about 135 psi in less than 135 seconds” and as a result, independent claim 1 is not properly rejected.  App. Br. 7.  Appellant argues that the time it takes for the pump to reach the desired air pressure within the storage tank is critical and cites two websites as proof of the criticality of raising the air pressure within the tank given a particular time.  

	Additionally, the Appellant has not established the criticality of the range. Paragraph 14, of Appellant’s specification reads “ [p]referably pump 104 is selected so that it can have a maximum time from the time it is turned on (with a pressure of 0 psi) to the time it reaches a preset high pressure point, or "kick-out pressure," of about 135 psi in less than 135 seconds.”  To demonstrate criticality of a claimed range the Appellant has “[t]o establish unexpected results over a claimed range.”  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), See also MPEP §716.02(d).  At no point has the Appellant provided any support to establish the criticality of the pump raising the “air pressure within the air storage tank from 0 psi to about 135 psi in less than 135 
Appellant also argues that “[b]y limiting the pump runtime, the effective battery run-time is maximized, which in turn maximizes the number of nails that can be driven by a nail gun connected to the claimed product on a single battery charge, with minimum work stoppage.”  This language is not recited in independent claim 1.  Although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Appellant uses prior arts that were not previously cited to establish “the run-time and work output of the actual product incorporating the invention to be critical.”  App. Br. 7–8.  These prior arts are silent and do not provide any additional support for the Appellant’s limitation regarding the pump’s capability to “raise the air pressure within the air storage tank from 0 psi to about 135 psi in less than 135 seconds.”  Appellant also argues that a person having ordinary skill in the art would recognize the criticality of the run-time and work output of the actual product.  This statement is not disputed.  However, what is disputed is whether the Appellant has provided enough information to establish criticality with regards to the limitation in question which he has not.
As stated above, the same arguments apply to independent claim 9.  
B. Claim 5 is Patentable under 35 USC § 103 over the Phillips/Gathers combination./ D. Claim 12 is Patentable under 35 USC § 103 over the Phillips/Gathers combination.
Appellant argues that the Phillips/Gathers et al. combination does not teach “the knob is rotatable less than 360 degrees for the entire adjustment range” in claims 5 and 12.  The Examiner does not dispute this argument.  App. Br. 8 and 10–11.  However, similar to the above arguments, this is both a design choice and lacks criticality.  Gathers et al. teaches the knob 96 is rotatable and adjusts the compressor.  While Gathers et al. is silent regarding the extent of rotation, a person having ordinary skill in the art would provide a knob that rotates according to the design need, so long as it is capable of adjusting the output pressure.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Angelisa L. Hicks/
Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        
/GREGORY A ANDERSON/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.